UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4350



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELLIOTT ALEXANDER LUTZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-473-TLW)


Submitted:   September 22, 2006           Decided:   October 30, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Elliott Alexander Lutz appeals his conviction and sixty-

five-month sentence imposed after he pled guilty to possessing a

computer and other materials containing child pornography that had

been shipped or mailed in interstate commerce, in violation of 18

U.S.C.A. § 2252A(a)(5)(B) (West 2000 & Supp. 2006). Lutz’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), challenging the adequacy of the plea colloquy and the

reasonableness of Lutz’s sentence but stating that, in his view,

there are no meritorious issues for appeal.     Lutz was informed of

his right to file a pro se supplemental brief, but he has not done

so.   We affirm.

             Counsel questions whether the district court complied

with Fed. R. Crim. P. 11 in accepting Lutz’s guilty plea.    Because

Lutz did not move to withdraw his guilty plea in the district

court, we review his challenge to the adequacy of the Rule 11

hearing for plain error.    United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002) (discussing standard).     Although the district

court did not inform Lutz of its obligation to impose a $100

special assessment or that the court could impose restitution, we

find that Lutz’s substantial rights were not affected by these

omissions.    See United States v. Goins, 51 F.3d 400, 402 (4th Cir.

1995) (discussing factors courts should consider in determining

whether substantial rights affected in decision to plead guilty);


                                 - 2 -
cf. United States v. Fentress, 792 F.2d 461, 465-66 (4th Cir. 1986)

(finding that district court’s failure to inform defendant of its

authority to order restitution was harmless error where court had

informed    defendant    that       he   faced     maximum    fine    in   excess   of

restitution eventually ordered).               We have carefully reviewed the

transcript of the Rule 11 hearing and conclude that the district

court did not err in accepting Lutz’s guilty plea.

            Counsel     also    questions        whether     the   sixty-five-month

sentence    imposed     by    the    district      court     is    reasonable.      In

sentencing Lutz, the court considered the properly calculated

advisory sentencing guidelines range and the factors set forth in

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).                        The sentence

imposed is within the guidelines range and well below the ten-year

statutory    maximum    set    forth      in   §   2252A(b)(2).         Under    these

circumstances, we find that Lutz’s sentence is reasonable.                          See

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006) (“[A]

sentence     within     the    proper      advisory        Guidelines      range    is

presumptively reasonable.”).

            In accordance with Anders, we have reviewed the entire

record     for   any    meritorious        issues     and      have    found     none.

Accordingly, we affirm Lutz’s conviction and sentence.                     This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but


                                         - 3 -
counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 4 -